UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED January 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-34600 OXYGEN BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State of incorporation) (I.R.S. Employer Identification No.) ONE Copley Parkway, Suite 490, Morrisville, North Carolina 27560 (Address of principal executive offices) (919) 855-2120 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Non-acceleratedfiler o Acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨ Noþ As of March 13, 2012, the registrant had outstanding 29,019,253 shares of Common Stock. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Unaudited Financial Statements 3 Balance Sheets as of January 31, 2012 and as of April 30, 2011 3 Statements of Operations for the Three and Nine Months Ended January 31, 2012 and 2011 4 Statements of Cash Flows for the Nine Months Ended January 31, 2012 and 2011 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 37 Item4. Controls and Procedures 37 PART II. OTHER INFORMATION Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item3. Defaults Upon Senior Securities 40 Item4. Mine Safety Disclosures 40 Item5. Other Information 40 Item6. Exhibits 41 2 PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) BALANCE SHEETS January 31, 2012 April 30, 2011 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Government grant receivable - Inventory Prepaid expenses Other current assets Total current assets Property and equipment, net Debt issuance costs, net - Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Convertible preferred stock - Current portion of notes payable, net Total current liabilities Long-term portion of notes payable, net Total liabilities Stockholders' deficit Preferred stock, undesignated, authorized 10,000,000 shares; see Note 6. - - Common stock, par value $.0001 per share; authorized 400,000,000 shares; issued and outstanding 28,235,467 and 23,393,307,respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these Financial Statements. 3 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENTS OF OPERATIONS Period from May 26, 1967 (Inception) to January 31, Three months ended January 31, Nine months ended January 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Product revenue $ Cost of sales Net product revenue Government grant revenue - - Total net revenue Operating expenses Selling, general, and administrative Research and development Loss on impairment of long-lived assets - Total operating expenses Net operating loss Interest expense Loss on extinguishment of debt - Other expense (income) Net loss $ Net loss per share, basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic Net loss per share,diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding,diluted The accompanying notes are an integral part of these Financial Statements. 4 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENTS OF CASH FLOWS Period from May 26, 1967 (Inception) to January 31, Nine months ended
